Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 02/24/2022. Applicant’s argument, filed on 02/24/2022 has been entered and carefully considered. Claims 1-20 are pending.

The application filed on 08/01/2019 is a 371 of PCT/CN2018/108245 filed on 09/28/2018. Claimed foreign priority date for application CHINA 201811011679.9 filed on 08/31/2018. The certified copy has been filed with parent Application PCT/CN2018/108245 filed on 09/28/2018.

Response to Arguments

Applicant’s arguments in the 02/24/2022 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claim, on page 13-18 argues “determining a complexity adjustment factor of the target video frame ”, “determining a complexity adjustment factor of the target video frame according to a frame type and a duration of the target video frame, calculating a long-term complexity corresponding to the current video frame according to complexities and complexity adjustment factors of target video frames that have completed the complexity analysis”, “determining a target number of bits per pixel corresponding to the current video frame according to the long-term complexity and a preset reference number of bits per pixel; and determining a target bit rate used by a current encoding according to the (MPEP 2111, "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim", MPEP 2111.01 I., The words of a claim must be given their "Plain Meaning" and MPEP 2111.01 II., It is improper to import claim limitations from the specification, also, MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, current published specification, [0008], complexity reflect …. Corresponding bit rate ….. complexity adjustment …… adjusting the bitrate, Nie teaches, Column 2, line 41-49, frame bit budget, frame complexity, Column 10, line 57-65, the longer the display duration of each frame …. more bits should be allocated to the bit budget, Fig. 3A-C, Fig. 4, Liu, Fig. 4, Column 13, lines 44-58, average complexity measures, Column 6, line 7-16, APL, frame type, it is obvious to the ordinary skill in the art that the limitations are disclosed by the combination of the prior arts).
Therefore, the rejection is maintained.

Examiner’s Note

Claims 1-11 refer to "A method of bitrate adjustment”, Claims 12-14 refer to "A device for bitrate adjustment”, and, Claims 15-14 refer to "A device for bitrate adjustment”. Claims 12-20 are similarly rejected in light of rejection of claims 1-11, any obvious combination of the rejection of claims 1-11, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (US 8,428,127 B1), hereinafter Nie, in view of in view of Raveendran (US 2006222078 A1), further in view of Katsavounidis et al. (US 20040252758 A1), hereinafter Katsavounidis. further in view of Liu et al. (US 6,731,685 A1), hereinafter Liu. 	

	Regarding claim 1, Nie discloses a method for bitrate adjustment in an encoding process, comprising (Abstract): for a target video frame that has completed a complexity analysis to obtain a complexity, determining a complexity adjustment factor of the target video frame according to a frame type and a duration of the target video frame; acquiring a current video frame to be encoded, and calculating a long-term complexity corresponding to the current video frame according to complexities and complexity adjustment factors of target video frames that have completed the complexity analysis (Column 2, line 41-49, Column 10, line 57-65); determining a target number of bits per pixel corresponding to the current video frame according to the long-term complexity and a preset reference number of bits per pixel; and determining a target bitrate used by a current encoding according to the target number of bits per pixel and configuration parameters of a target video to which the current video frame belongs (Fig. 3A-C).
	Nie discloses all the elements of claim 1 but Nie does not appear to explicitly disclose in the cited section complexity analysis.
	However, Raveendran from the same or similar endeavor teaches complexity analysis (Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nie to incorporate the teachings of Raveendran to improve multimedia  (Raveendran, [0006]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Nie in view of Raveendran discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section complexity adjustment factor of the target video frame.
	However, Katsavounidis from the same or similar endeavor teaches complexity adjustment factor of the target video frame (Fig. 17-18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nie in view of Raveendran to incorporate the teachings of Katsavounidis to improve picture quality (Katsavounidis, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Nie in view of Raveendran further in view of Katsavounidis discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section a long-term complexity corresponding to the current video frame.
	However, Liu from the same or similar endeavor teaches a long-term complexity corresponding to the current video frame (Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nie in view of Raveendran further in view of Katsavounidis to incorporate the teachings of Liu to maintain a satisfactory video quality (Liu, Column 1, line 20-25). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Nie in view of Raveendran further in view of Katsavounidis further in view of Liu discloses the method according to claim 1, wherein the complexity adjustment factor of the target video frame is determined according to a following formula: 
    PNG
    media_image1.png
    10
    142
    media_image1.png
    Greyscale
 wherein Wt represents a complexity adjustment factor of a t-th target video frame, W(type) represents a weight coefficient corresponding to a frame type of the t-th target video frame, and W(duration) represents a weight coefficient corresponding to a duration of the t-th target video frame (Nie, Fig. 3A-C, Column 10, line 57-65, Raveendran, Fig. 4, Katsavounidis, Fig. 17-18, Liu, Fig. 4, it is obvious to the ordinary skill in the art).  

	Regarding claim 3, Nie in view of Raveendran further in view of Katsavounidis further in view of Liu discloses the method according to claim 1, wherein calculating the long-term complexity corresponding to the current video frame further includes: determining a frame serial number difference between the last target video frame, that has completed the complexity analysis, and the current video frame; obtaining pre-frame influence coefficients and post-frame influence coefficients respectively, wherein a pre-frame influence coefficient is used to indicate an influence of a video frame, located before the current video frame, on the current video frame, and a post-frame influence coefficient is used to indicate an influence of a video frame, located after the current video frame, on the current video frame; and calculating the long-term complexity corresponding to the current video frame according to the complexities and the corresponding complexity adjustment factors of the target video frames, the frame serial number difference, the pre-frame influence coefficients, and the post- frame influence coefficients (Nie, Fig. 3A-C, Column 10, line 57-65, Raveendran, Fig. 4, Katsavounidis, Fig. 17-18, Liu, Fig. 4, Column 4, line 15-Column 5, line 61, it is obvious to the ordinary skill in the art).  

	Regarding claim 4, Nie in view of Raveendran further in view of Katsavounidis further in view of Liu discloses the method according to claim 3, wherein: when performing the complexity analysis, downsampling an original video frame, and performing the complexity analysis for the downsampled video frame; and the method further includes: determining a ratio between a resolution of the original video frame and a resolution of the downsampled video frame, and adjusting the calculated long-term complexity based on the ratio (Nie, Fig. 3A-C, Column 10, line 57-65, Raveendran, Fig. 4, [0044], Katsavounidis, Fig. 17-18, Liu, Fig. 4, Column 4, line 15-Column 5, line 61, it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Nie in view of Raveendran further in view of Katsavounidis further in view of Liu discloses the method according to claim 4, further comprising: obtaining an encoding adjustment factor that matches encoding parameters of an encoder, and further adjusting the long-term complexity after the ratio-based adjustment according to the encoding adjustment factor (Nie, Fig. 3A-C, Column 10, line 57-65, Raveendran, Fig. 4, [0044], Katsavounidis, Fig. 17-18, Liu, Fig. 4, Column 4, line 15-Column 5, line 61, it is obvious to the ordinary skill in the art).  

	Regarding claim 7, Nie in view of Raveendran further in view of Katsavounidis further in view of Liu discloses the method according to claim 3, wherein, if a frame serial number of the current video frame cannot be obtained, the frame serial number difference is determined by: obtaining a maximum number of consecutive frames of bidirectional search frame of an encoder during the encoding, and determining a first number of video frames that currently have been transmitted to the encoder, and a second number of video frames that currently have been output by the encoder; and  -5-Attorney Docket No. 00215.0130.OQUS Client Ref P1810245USWScalculating a sum of the second number of video frames and the maximum number of consecutive frames, and determining a difference, between the first number of video frames and the sum of the second number of video frames and the maximum number of consecutive frames, as the frame serial number difference (Nie, Fig. 3A-C, Column 10, line 57-65, Raveendran, Fig. 4, [0044], Katsavounidis, Fig. 17-18, Liu, Fig. 4, Column 4, line 15-Column 5, line 61, it is obvious to the ordinary skill in the art).  

	Regarding claim 10, Nie in view of Raveendran further in view of Katsavounidis further in view of Liu discloses the method according to claim 1, wherein performing the complexity analysis of the target video frame further includes: after splitting the target video frame into a specified number of picture blocks, calculating an inter-frame prediction value and an intra-frame prediction value of a picture block; determining a time complexity of the picture block based on a difference between the inter-frame prediction value of the picture block and original pixel values of the picture block, and determining a space complexity of the picture block based on a difference between the intra- frame prediction value of the picture block and the original pixel values of the picture block; and taking the smaller of the time complexity and the space complexity as a complexity of the picture block, and determining the complexity of the target video frame according to a complexity of each picture block of the specified number of picture blocks (Nie, Fig. 3A-C, Column 10, line 57-65, Raveendran, Fig. 4, [0044], Katsavounidis, Fig. 17-18, Liu, Fig. 4, Column 4, line 15-Column 5, line 61, it is obvious to the ordinary skill in the art).  

Regarding claim 11, Nie in view of Raveendran further in view of Katsavounidis further in view of Liu discloses the method according to claim 1, wherein, after determining the target bitrate used by the current encoding, the method further includes: if the current video frame satisfies bitrate adjustment criteria, after a bitrate of the current encoding is adjusted to the target bitrate, encoding the current video frame according to the target bitrate (Nie, Fig. 3A-C, Column 10, line 57-65, Raveendran, Fig. 4, [0044], Katsavounidis, Fig. 17-18, Liu, Fig. 4, Column 4, line 15-Column 5, line 61, it is obvious to the ordinary skill in the art).

Regarding claim 12-20, See Examiner’s Note.

Allowable Subject Matter

Claims 6, 8 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487